In the Supreme Court of Georgia


                                                      Decided: February 16, 2015


                        S14A1359. KOSTURI v. THE STATE.

       NAHMIAS, Justice.

       Appellant Kevin Kosturi was convicted of malice murder and other crimes

in connection with the shooting death of Angel Hope Freeman. On appeal, he

argues only that the evidence presented at his trial was legally insufficient to

sustain his convictions. We affirm.1

       1.      Viewed in the light most favorable to the verdicts, the evidence

presented at trial showed the following. Appellant was 15 years old, and

Freeman was 16, when she was killed. The two teenagers had started dating in

       1
           Freeman was killed on February 21, 2011. On May 5, 2011, a Clayton County grand jury
indicted Appellant for malice murder, felony murder, aggravated assault with a deadly weapon,
making false statements, tampering with evidence, possession of a handgun by a person under the
age of 18, and possession of a firearm during the commission of a felony. In the same indictment,
the grand jury charged Robert Bethune with furnishing a handgun to a person under age 18 and
contributing to the delinquency of a minor. Appellant and Bethune were re-indicted on the same
charges on September 8, 2011. Their trial was set to begin on February 25, 2013. That day, Bethune
pled guilty to the two charges against him; he was later sentenced under the First Offender Act to
ten years in prison, with the first 36 months to be served in confinement and the balance to be served
on probation. Appellant was tried from February 25 to March 1, and the jury found him guilty of
all charges. On March 18, 2013, the trial court sentenced Appellant to serve life in prison for malice
murder and consecutive terms of years on other counts. Appellant filed a timely motion for new
trial, which his new appellate counsel amended on August 5, 2013. The trial court denied the motion
on December 30, 2013. Appellant filed a timely notice of appeal, and the case was docketed in this
Court for the September 2014 term and submitted for decision on the briefs.
the fall of 2010. Over the next several months, they had numerous arguments

and break-ups, which often stemmed from Appellant’s being jealous of

Freeman’s male friends. After one such argument, two friends of the couple

heard Appellant say, “I’m going to kill her.” Both witnesses testified that

Appellant made similar statements on other occasions when he was upset with

Freeman, and after another argument, Appellant told a classmate, “If I can’t

have her, no one can.” On Valentine’s Day 2011, a former boyfriend contacted

Freeman, which led to another argument and break-up. After that, one of

Freeman’s friends testified, Freeman became concerned that “something had

changed in [Appellant].”

      A few days later, on February 20, 2011, Appellant’s 21-year-old neighbor,

Robert Bethune, gave Appellant a loaded .38-caliber revolver. That night,

Appellant exchanged text messages with Freeman, telling her that he had a gun

and suggesting that he was going to kill himself. Freeman told Appellant that

she loved him and agreed to meet him at his home the next day. When Freeman

met Appellant on the afternoon of February 21, he led her to a small wooden fort

in the woods nearby, where he was keeping the gun. Appellant then killed

Freeman with a single shot fired through her heart at close range. At some point

                                       2
thereafter, Appellant called 911. When the police arrived, Appellant told them

that a Hispanic male had shot Freeman from 40 yards away as they were sitting

on the fort. The police initiated a search but determined that a shot as Appellant

had described would be nearly impossible.

      Appellant was taken to the police station for further questioning. His

mother arrived shortly thereafter. Appellant was then advised of his rights

pursuant to Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694)

(1966), which he waived. Appellant’s mother was present for the remainder of

the interview. After the investigators told Appellant that stippling around the

entrance wound indicated that Freeman had been shot at close range, he changed

his story, claiming that she shot herself and that he threw the gun into the lake

behind the fort because he “didn’t want anyone to think she was a bad person.”

The police then took Appellant back to the crime scene to show them where he

threw the gun, which was recovered the next day. During a later interview at the

police station, Appellant changed his story again after the investigators told him

that they did not believe that Freeman shot herself. This time, Appellant

claimed that he accidentally shot her while playing with the gun. A test

performed on Appellant’s hands revealed the presence of gunshot residue.

                                        3
      At trial, Appellant relied on a defense of accident, but he did not testify.

The State’s firearms expert testified that the revolver used to shoot Freeman

required 2.5 pounds of trigger-pressure to fire if the hammer was cocked and

11.25 pounds of trigger-pressure to fire if the hammer was not cocked.

Appellant’s firearms expert agreed that if the gun was not cocked, the heavy

trigger-pull “rules out accident,” but he testified that an accidental discharge was

much more likely if the gun was cocked before being fired. On cross-

examination, the defense expert conceded that “if somebody pulls the hammer

back, he’s about to shoot.”

      2. Under OCGA § 16-2-2, “[a] person shall not be found guilty of any

crime committed by misfortune or accident where it satisfactorily appears there

was no criminal scheme or undertaking, intention, or criminal negligence.”

Appellant argues that the evidence presented at trial was legally insufficient to

support his convictions because no evidence established a criminal scheme or

undertaking, nor did the evidence overcome the defense theory that Appellant

lacked intent to commit the crimes. As we have often explained, however,

      “‘[i]t was for the jury to determine the credibility of the witnesses
      and to resolve any conflicts or inconsistencies in the evidence.’”
      Vega v. State, 285 Ga. 32, 33 (673 SE2d 223) (2009) (citation

                                         4
       omitted). When viewed in the light most favorable to the verdict,
       the evidence presented at trial and summarized above was sufficient
       to authorize a rational jury to reject Appellant’s accident defense
       and find him guilty beyond a reasonable doubt of [the crimes
       charged]. See Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt 2781,
       61 LE2d 560) (1979); Smith v. State, 292 Ga. 620, 621 (740 SE2d
       158) (2013); Brown v. State, 292 Ga. 454, 456 (738 SE2d 591)
       (2013).

Thompson v. State, 295 Ga. 96, 98 (757 SE2d 846) (2014). Appellant’s

challenge to his convictions is therefore without merit.2

       Judgment affirmed. All the Justices concur.




       2
            In making his sufficiency argument, Appellant suggests that the medical examiner's
testimony at trial about the definition of accident that her office used in determining the manner of
Freeman’s death was inapposite to the statutory definition of accident. However, he did not object
to that testimony and “[w]hen no objection to testimony is raised at trial, the issue is waived, and the
error, if any, is not preserved for appeal.” Miller v. State, 295 Ga. 769, 775 (764 SE2d 135) (2014).
Appellant also did not object to the trial court’s jury instruction on the accident defense.

                                                   5